Citation Nr: 1036589	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for chloracne. 

2.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from August 
5, 2002, to June 7, 2005. 

3.  Entitlement to an initial rating in excess of 50 percent for 
PTSD for the period beginning June 8, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran had active service from August 1966 to July 1969.   

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama, 
RO).  


FINDINGS OF FACT

1.  An unappealed rating decision dated in November 2000 denied 
service connection for a facial condition due to herbicide 
exposure.

2.  The additional evidence received since the November 2000 
rating decision does not raise a reasonable possibility of 
substantiating the claim of service connection for chloracne.   

3.  As of August 5, 2002, the Veteran's PTSD resulted in 
difficulty in establishing and maintaining effective work and 
social relationships.

4.  At no time from the date of the grant of service connection 
has the Veteran's PTSD resulted in occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied service 
connection for a facial condition due to herbicide exposure is 
final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009). 

2.  Evidence received since the November 2000 rating decision is 
not new and material, and therefore, the claim for service 
connection for a facial condition due to herbicide exposure, 
specifically chloracne, is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for a 50 percent initial rating for PTSD for the 
period from August 5, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2009).    

4.  The criteria for an initial rating in excess of 50 percent 
rating for PTSD for the period beginning August 5, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2003, 
February 2005 and August 2007.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
service treatment reports and VA clinical reports have been 
obtained, as have reports from VA examinations and clinical 
evaluations of the Veteran's PTSD dated through February 2009.  
The Board finds that the clinical evidence is sufficient to 
assess the severity of the Veteran's PTSD, and that the VA 
psychiatric examination requested by the Veteran's representative 
in his informal hearing presentation is not necessary.  In this 
regard, the Veteran reported that he could not attend such an 
examination until March 2011 in a statement received in April 
2010, and as there is recent pertinent clinical evidence 
detailing the severity of the Veteran's PTSD, the Board finds 
that an equitable resolution of the claim for increased 
compensation for PTSD may be rendered at this time.  With respect 
to the new and material evidence claim, because the decision 
below will find that new and material evidence has not been 
received to reopen the claim for service connection for 
chloracne, a VA examination with respect to this issue is not 
necessary in order to fulfill the duty to assist.  38 C.F.R. § 
3.159(c)(4)(iii).  

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.


New and Material Evidence Claim

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.   

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent . . . unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicide 
agent during active service, presumptive service connection is 
warranted for the following disorders:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
mellitus (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  With respect to chloracne, 
regulations provide further that the condition must have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service for the 
presumption of service connection to apply.  
38 C.F.R. § 3.307(a)(6)(ii).  

The Board notes that as the DD Form 214 reflects indicia of 
service in Vietnam, and as there is no affirmative evidence of 
non-exposure, the Veteran is presumed to have been exposed to 
herbicides during service.  38 U.S.C.A. § 1116(f).  Service 
connection may be granted without benefit of the presumption if 
the evidence shows that the claimed disability is due to exposure 
to Agent Orange during service or is otherwise related to 
service.  McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

Service connection for a facial condition as a result of exposure 
to herbicides was denied by a November 2000 rating decision.  The 
Veteran was notified of this decision later in that month but did 
not file an appeal.  As such, it is final. 38 U.S.C.A. § 7015(c); 
38 C.F.R. §§  3.104, 20.302, 20.1103. 

The record before the adjudicators at the time of the November 
2000 rating decision included the service treatment reports that 
reflected treatment for an arm rash that was diagnosed as tinea 
corporis.  The July 1969 separation examination reflected 
scarring of the right arm.  The post service evidence does not 
reflect any evidence of a skin disability within one year of 
separation form service, and the first VA outpatient treatment 
records dated in 1980 and 1981 did not reflect a skin disability.  
The first VA examination afforded the Veteran in June 1985 did 
not reflect a skin disability.  The Veteran was diagnosed with 
chloracne of the face on visits for VA outpatient treatment 
beginning in June 1999 (see June 29, 1999, and September 28, 
2000, VA outpatient treatment reports.)  These outpatient 
treatment reports were of record at the time of the November 2000 
rating decision.  

Reviewing the evidence received since the November 2000 rating 
decision, it is noted that while the RO has found the claim for 
service connection for chloracne to have been reopened, the Board 
must conduct an independent review of the evidence submitted 
since the November 2000 rating decision to determine whether new 
and material evidence has been received.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The evidence received since 
the November 2000 rating decision includes photocopies of the 
June 1999 and September 2000 VA outpatient treatment reports 
reflecting chloracne.  Clearly, this evidence is not "new" as 
it was of record at the time of the November 2000 rating 
decision.  While the Veteran submitted additional VA outpatient 
treatment reports dated through April 2007 reflecting chloracne, 
to the extent such evidence is considered "new," it is not 
material as it does not contain any clinical evidence of 
chloracne within one year of service, or any medical opinions 
linking the chloracne shown at that time to service.  The Board 
finds this evidence not be "material" as absent such evidence, 
the claim for service connection cannot be granted.  
38 C.F.R. § 3.307(a)(6)(ii); Hickson, supra.  As for the 
assertions of the Veteran since the November 2000 rating decision 
linking chloracne to service,  to the extent the assertions are 
considered as "new," they are not "material" as such 
assertions from lay persons as to matters that require medical 
expertise do not constitute material evidence to reopen the 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
lay assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  See supra Espiritu; cf. 
Jandreau.

In sum, the Board finds that none of the additional evidence 
received since the November 2000 rating decision raises a 
reasonable possibility of substantiating the claim for service 
connection for chloracne as it does not contain any probative 
competent medical evidence demonstrating that the Veteran had the 
condition within one year of service or that the condition is 
otherwise the result of service, to include exposure to Agent 
Orange therein.  See Combee, supra.  Therefore, none of this 
evidence is material, and the claim for entitlement to service 
connection for chloracne is not reopened.  As new and material 
evidence to reopen the finally disallowed claim for service 
connection for chloracne had not been received, the benefit of 
the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


Evaluation of PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.

As the Veteran appealed the initial rating assigned for the PTSD 
by the August 2004 rating decision, the entire body of evidence 
is for equal consideration with respect to the claim.  Consistent 
with the facts found, the rating assigned for the condition at 
issue may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  Fenderson 
v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet 
App 505 (2007) (staged ratings are potentially applicable in 
cases not involving the assignment of an initial rating.)

According to the applicable criteria, occupational and social 
impairment due to psychiatric disabilities such as PTSD with 
occasional decrease in work efficiency and intermittent periods 
of the inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms of PTSD as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

As indicated, service connection for PTSD was granted by an 
August 2004 rating decision.  A 30 percent rating was assigned 
from June 4, 2003.  After a March 2010 rating decision found 
clear and unmistakable error in the assignment of the effective 
date for the grant of service connection, an effective date of 
August 5, 2002, was chosen for the grant of service connection.  
The Board also notes that during the pendency of the appeal, the 
award of service connection for PTSD was increased to 50 percent 
effective from June 8, 2005.  This date was chosen on the basis 
of a report of VA psychiatric outpatient treatment on that date 
which was interpreted as demonstrating entitlement to a 50 
percent rating.  As such, the matters for consideration are 
whether the criteria for a rating in excess of 30 percent for 
PTSD for the period from August 5, 2002, to June 7, 2005, are met 
and whether the criteria for a rating in excess of 50 percent for 
the period beginning June 8, 2005, are met.  

Examining the totality of the evidence from the date of the 
original grant of service connection for PTSD, the Board finds 
that the evidence from that time demonstrates that the Veteran's 
PTSD has resulted in difficulty in establishing and maintaining 
effective work and social relationships, thereby warranting a 50 
percent rating from August 5, 2002, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  As support for the above determination, 
the record reflects VA psychiatric counseling from 1996, with 
more regular sessions beginning in 2002 and 2003, that generally 
reflect that the Veteran lives an isolated existence due to 
difficulty with interacting with others.  For example, a June 3, 
2003, VA outpatient report showed the Veteran describing himself 
as a "loner," and someone who "does not like to socialize with 
others."  Moreover, a statement received from an individual in 
October 2008 who reported that she knew the Veteran for twenty 
years indicated that during this period, she "noticed that he 
has very few friends and tends to isolate himself from others."  

While the clinical evidence during the period from August 5, 
2002, to June 7, 2005, does not show that all of the criteria for 
a 50 percent rating were met, it is not expected, especially with 
the more fully described grades of disabilities such as outlined 
at 38 C.F.R. § 4.130, that all cases will show all the specified 
criteria for an increased rating.  38 C.F.R. § 4.21.  Moreover, 
if two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Finally, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  As such, the Board concludes the criteria for a 
50 percent rating for PTSD effective from August 5, 2002, are 
met.   

As for a 70 percent rating, such a rating would require there to 
be occupational and social impairment due to PTSD with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); or the 
inability to establish and maintain effective relationships.  
These symptoms are not demonstrated by the clinical evidence of 
record, and although these specific symptoms are not controlling, 
they nevertheless describe a rather severe disability picture 
that is simply not demonstrate by the clinical evidence.  

In finding that the criteria for a 70 percent rating are not met, 
the lowest Global Assessment of Functioning (GAF) score of record 
is 55 as recorded after each episode of VA outpatient treatment 
from February 2008 through February 2009.  This score is 
indicative of a level of disability that represents equally less 
than "serious" but greater than "moderate" impairment in 
social, occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
discussed in Carpenter v. Brown 8 Vet. App. 240, 242 (1995); See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Reports from a psychiatric examination in May 2007 do not reflect 
symptomatology indicative of that required for a 70 percent 
rating for PTSD, with the reports from the mental status 
examination at that time noting that the Veteran smiled 
occasionally and displayed a good sense of humor and had an 
appropriate affect and congruent mood; no impairment of thought 
process or the ability to communicate; no delusions or paranoid 
ideations with once monthly auditory hallucinations that the 
psychiatrist felt were "difficult to classify" as a psychotic 
hallucinations; no suicidal or homicidal ideation; the ability to 
maintain personal hygiene and attend to the basic activities of 
daily living; and good long term memory and no significant 
problems with short term memory.  Moreover, the examining VA 
psychiatrist found no obsessive or ritualistic behavior; a normal 
rate and flow of speech; attacks of anxiety that resolve 
spontaneously with no panic attacks; and no evidence of impaired 
impulse control.  He indicated that the only PTSD symptoms which 
had worsened were an increase in nightmares from one or two times 
a month to one to two times per week, but that this had followed 
the stopping of his medications.  All other symptoms of PTSD were 
said to be stable and to not have worsened, and the psychiatrist 
stated the Veteran would "definitely improve" when he resumed 
his medications.  As the additional VA psychiatric treatment 
reports of record, when viewed in their totality, do not reflect 
a level of disability due to PTSD that is significantly worse 
than described at the May 2007 VA psychiatric examination, a 70 
percent rating for PTSD for the period from August 5, 2002, is 
not considered warranted.   

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation assigned by this decision is not inadequate.  
As indicated, a rating in excess of 50 percent is provided for 
certain manifestations of the Veteran's service-connected 
residuals, but those manifestations are not present in this case.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  


ORDER

New and material evidence having not been received, the claim for 
service connection for chloracne is not reopened, and the appeal 
is denied.

Subject to the provisions governing the award of monetary 
benefits, a 50 percent initial rating for PTSD for the period 
from August 5, 2002, is granted.   

An initial rating in excess of 50 percent for PTSD for the period 
beginning June 8, 2005, is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


